DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 14 January 2021.

Response to Amendment
Claims 1, 5, 10, 19 have been amended. Claims 1-20 are pending. Claims 5 and 19 were previously indicated as containing allowable subject matter.
In response to the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 14 October 2020) are withdrawn. In response to the replacement drawing sheets, the objections to the drawings are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks (p. 15, “In other words”; “Further”), filed 14 January 2021, with respect to the rejections of claims 1, 4, and 10 (Remarks, p. 12, 18) have been fully considered and are persuasive.  The rejections of claims 1-4, 6-9, and 10-18 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Marshall J. Brown on 16 and 17 February 2021.

Claim 5
Line 15: “second face of the filter media pack, the second face opposite the first face,”
Claim 10
Line 4: “axes, the filter media being alternately folded at each of the plurality of bend axes so as to form the”
Line 9: “shape along the second bend axis; and”
Claim 18
Line 2: “
Claim 19
Line 4: “axes, the filter media being alternately folded at each of the plurality of bend axes so as to form the” 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. The concept of a method of making a filter media pack comprising scoring and folding a filter media sheet so as to form a plurality corrugations in the filter media sheet; scoring each of the plurality of corrugations along a first bend axis of the filter media sheet; providing score lines forming a first shape along the first bend axis; scoring each of the plurality of corrugations along a second bend axis of the filter media sheet; providing score lines forming a second shape along the second bend axis: folding the filter media sheet at the first bend axis in a first direction so as to form 
folding the filter media sheet at the second bend axis in a second direction that is opposite of the first direction so as to form a plurality of downstream openings positioned between two adjacent corrugations of the plurality of corrugations, the downstream openings positioned on a second face of the filter media pack, the second face opposite the first face; wherein the first shape is different from the second shape (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a method of making a filter media pack comprising scoring and folding a filter media sheet so as to form a plurality corrugations in the filter media sheet; scoring each of the plurality of corrugations along a first bend axis of the filter media sheet; scoring each of the plurality of corrugations along a second bend axis of the filter media sheet; folding the filter media sheet at the first bend axis in a first direction so as to form a plurality of upstream openings positioned between two adjacent corrugations of the plurality of corrugations, the upstream openings positioned on a first face of the filter media pack; and folding the filter media sheet at the second bend axis in a second direction that is opposite of the first direction so as to form a plurality of downstream openings positioned between two adjacent corrugations of the plurality of corrugations, the downstream openings positioned on a second face of the filter media pack, the second face opposite the first face, wherein the upstream openings and the downstream openings are fish scale shaped (claim 5) is considered to define patentable subject matter over the prior art.
Furthermore, the concept of a filter media pack comprising filter media scored and folded in a linear flow direction so as to form a plurality of flow channels, each of the plurality of flow channels having a plurality of scores at a plurality of bend axes, the filter media is alternately folded at each of the plurality of bend axes so as to form the filter media pack having a plurality of upstream openings and a plurality of downstream openings such that the filter media is not stretched; wherein the plurality of wherein the first shape is different from the second shape (claim 10) is considered to define patentable subject matter over the prior art.
Lastly, the concept of a filter media pack comprising filter media scored and folded in a linear flow direction so as to form a plurality of flow channels, each of the plurality of flow channels having a plurality of scores at a plurality of bend axes, the filter media is alternately folded at each of the plurality of bend axes so as to form the filter media pack having a plurality of upstream openings and a plurality of downstream openings such that the filter media is not stretched, wherein the plurality of upstream openings and the plurality of downstream openings are fish scale shaped (claim 19) is considered to define patentable subject matter over the prior art.
The invention provides a filter media pack that exhibits improved flow characteristics and dust-holding capacity via upstream and downstream channels that have different cross-sectional shapes and/or sizes ([0014]) and helps to reduce alignment sensitivity between successive folds of a filter media forming the filter media pack because the channels formed by the openings nest together ([0023]).
The nearest prior art is regarded to be Neumann (US 2,980,208), which discloses a filter element (Fig. 4; col. 1, lines 15-16; col. 4, line 5) comprising a sheet of filter material with pre-scored creases (col. 3, lines 35-36) that is folded into panels like an accordion along transverse creases 5 to form honeycomb cells (col. 3, lines 51-56), thereby teaching filter media that is scored and bent at bend axes, and then folded to form flow channels. However, Neumann teaches shapes along bend axes formed by creases that are lozenge-shaped (col. 3, line 48), so no suggestion is made that shapes along different bend axes should have shapes formed by score lines that are different, and no suggestion is made that filter pack openings should have a fish scale shape.
Ter Horst (US 5,804,073), discloses a pleated structure (Abstract) for a filter pack structure (col. 1, lines 8-9) wherein filter media 32 is scored along longitudinal fold lines 34 and along axes 36 to produce diamond-shaped patterns along axis 36 (col. 6, lines 7-23), and alternatingly folding the media along the axes 36 in a zig-zag configuration (Fig. 13; 3-5), producing flow channels. However, Ter Horst Neumann teaches shapes along bend axes that are diamond-shaped (col. 6, lines 20-23), so no suggestion is made that shapes along different bend axes should have shapes formed by score lines that are different, and no suggestion is made that filter pack openings should have a fish scale shape. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772